   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 1 of 69 PageID #:257




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO


ROBERT L. REESE, Derivatively on Behalf of   Case No.
Nominal Defendant FIFTH THIRD BANCORP,
                                             VERIFIED SHAREHOLDER
                   Plaintiff,                DERIVATIVE COMPLAINT

      v.

GREG D. CARMICHAEL, TAYFUN TUZUN,
FRANK FORREST, NICHOLAS K. AKINS, B.
EVAN BAYH III, JORGE L. BENITEZ,
KATHERINE B. BLACKBURN, EMERSON L.
BRUMBACK, C. BRYAN DANIELS, THOMAS
H. HARVEY, GARY R. HEMINGER, JEWELL
D. HOOVER, EILEEN A. MALLESCH,
MICHAEL B. MCCALLISTER, MARSHA C.
WILLIAMS, JERRY W. BURRIS, DARRYL F.
ALLEN, ULYSSES L. BRIDGEMAN, JR.,
JAMES P. HACKETT, KEVIN T. KABAT, and
HENDRIK G. MEIJER,

                   Defendants,

      and

FIFTH THIRD BANCORP,

                   Nominal Defendant.
     Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 2 of 69 PageID #:258




        Plaintiff Robert L. Reese (“Plaintiff”), by and through his undersigned attorneys, brings this

derivative complaint for the benefit of nominal defendant, Fifth Third Bancorp (“Fifth Third” or

the “Company”), against its Board of Directors (the “Board”) and certain of its executive officers

seeking to remedy defendants’ breaches of fiduciary duties, insider trading, violations of Section

14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), unjust enrichment, derivative

claim for violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5 promulgated

thereunder, and Contribution for Violations of Sections 10(b) and 21D of the Exchange Act.

Plaintiff’s allegations are based upon his personal knowledge as to himself and his own acts, and

upon information and belief, developed from the investigation and analysis by Plaintiff’s counsel,

including a review of: filings by Fifth Third with the U.S. Securities and Exchange Commission

(“SEC”); press releases; news reports; analyst reports; investor conference transcripts; publicly

available filings in lawsuits; matters of public record; and documents produced in response to a

books and records demand pursuant to Ohio Revised Code § 1701.37 (the “Books and Records

Demand”).

I.      NATURE AND SUMMARY OF THE ACTION

        1.     Fifth Third is a diversified financial services company and is the indirect holding

company of Fifth Third Bank, National Association (the “Bank”). It operates under four main

business segments: Commercial Banking, Branch Banking, Consumer Lending, and Wealth &

Asset Management. Fifth Third provides a variety of financial products, including checking,

savings, and money market accounts; wealth management solutions; payments and commerce

solutions; insurance services; and credit products such as commercial loans and leases, mortgage

loans, credit cards, installment loans, and auto loans.

        2.     Between 2010 and at least 2016, Fifth Third used an incentive compensation

program that rewarded employees for cross-selling, i.e. increasing the total number of products


                                                  1
    Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 3 of 69 PageID #:259




and services that are provided to existing bank clients. Though cross-selling is a common business

strategy, Fifth Third’s incentive compensation program set sales goals “at a level higher than the

anticipated sales for thousands of employees.”

       3.      To meet these lofty sales goals, Fifth Third’s employees opened deposit accounts

and credit cards, enrolled consumers in online-banking services, and opened lines of credit without

consumers’ consent. These unauthorized accounts were often funded by transferring funds from

the same consumer’s authorized account (without the consumer’s knowledge or consent) and

returning the funds after the unauthorized account qualified under the sales goal tracking or

incentive program.

       4.      On March 2, 2020, Fifth Third disclosed that the Consumer Financial Protection

Bureau (“CFPB”) would file an enforcement action against the Company regarding unauthorized

account openings. Accordingly, the Company increased its estimate for losses related to legal and

regulatory proceedings to $56 million, up from $27 million in the prior period report.

       5.      On this news, the Company’s stock price fell $3.52, or 14%, over four consecutive

trading sessions to close at $22.20 per share on March 6, 2020.

       6.      On March 9, 2020, the CFPB filed its action against the Bank in the United States

District Court for the Northern District of Illinois, captioned Bureau of Consumer Financial

Protection v. Fifth Third Bank, National Association, Case No. 1:20-cv-01683 (the “CFPB

Action”). The suit alleges violations of the Consumer Financial Protection Act’s prohibition

against unfair and abusive acts or practices, the Truth in Lending Act, and the Truth in Savings

Act, and their implementing regulations.




                                                 2
      Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 4 of 69 PageID #:260




         7.    On this news, the Company’s share price fell $3.90, or 17.5%, to close at $18.30

per share on March 9, 2020. It continued to decline by $2.40, or 15%, over the next several trading

sessions to close at $15.90 per share on March 12, 2020.

         8.    These revelations precipitated the filing of a securities class action in the United

States District Court for the Northern District of Illinois against Fifth Third and certain of its

officers, captioned Heavy & General Laborers’ Local 472 & 172 Pension and Annuity Funds v.

Fifth Third Bancorp, et al., Case No. 1:20-cv-02176 (the “Securities Class Action”), alleging

violations of the Securities Exchange Act of 1934. The Company is also subject to consumer class

actions based on substantially the same alleged misconduct: Hartt v. Fifth Third Bancorp., Case

No. 1:20-cv-00547 (S.D. Ohio) and Zanni v. Fifth Third Bancorp, et al., Case No. 1:20-cv-03407

(N.D. Ill.) (together, the “Consumer Class Actions”).

         9.    Although Plaintiff made the Books and Records Demand, Plaintiff did not make a

litigation demand prior to filing this action because such demand would have been futile based

upon the composition of the Board and the actions taken by the Board as demonstrated by the

documents produced by Fifth Third. The Board is currently composed of fifteen members, thirteen

of whom are named in this action. As alleged herein, eleven of the current directors knew or

recklessly disregarded that the Company’s incentive compensation plan set unreasonable goals

that encouraged unethical business practices such as unauthorized account opening. Thus, more

than half the members would be interested in a demand to investigate their own wrongdoing.

II.      JURISDICTION AND VENUE

         10.   This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in that this

Complaint states a federal question: violations of Section 14(a) of the Exchange Act and

contribution for violations of Section 10(b) of the Exchange Act. This Court has supplemental

jurisdiction over the state law claims asserted herein pursuant to 28 U.S.C. § 1367(a). This action


                                                 3
       Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 5 of 69 PageID #:261




is not a collusive one to confer jurisdiction on a court of the United States which it would not

otherwise have.

          11.   Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District,

and the Defendants have received substantial compensation in this district by engaging in

numerous activities that had an effect in this District.

III.      PARTIES

Plaintiff

          12.   Plaintiff Robert L. Reese purchased 800 shares of Fifth Third stock in March 2013

and has continuously owned his Fifth Third stock since that date.

Nominal Defendant

          13.   Nominal Defendant Fifth Third is incorporated under the laws of Ohio with its

principal executive offices located at 38 Fountain Square Plaza, Cincinnati, Ohio 45263. The

Company stock trades on the NASDAQ exchange under the symbol “FITB.”

Defendants

          14.   Defendant Greg D. Carmichael (“Carmichael”) has served as the Chief Executive

Officer (“CEO”) of the Company since November 2015, as director since 2015, and as President

since September 2012. Prior to that, he served as Chief Operating Officer (“COO”) of the

Company from June 2006 to September 2012 and Chief Information Officer from June 2003 to

June 2006.

          15.   Defendant Tayfun Tuzun (“Tuzun”) has served as the Chief Financial Officer

(“CFO”) of the Company since 2013.

          16.   Defendant Frank Forrest (“Forrest”) has served as Special Advisor to the CEO since

January 2020. Prior to that, he served as the Company’s Chief Risk Officer (“CRO”) since 2014.


                                                  4
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 6 of 69 PageID #:262




       17.    Defendant Nicholas K. Akins (“Akins”) has served as a director of the Company

since 2013. He is Chair of the Nominating and Corporate Governance Committee. He was a

member of the Human Capital and Compensation Committee.

       18.    Defendant B. Evan Bayh III (“Bayh”) has served as a director of the Company since

2011. He is a member of the Nominating and Corporate Governance Committee. He was a

member of the Risk and Compliance Committee.

       19.    Defendant Jorge L. Benitez (“Benitez”) has served as a director of the Company

since 2015. He is a member of the Nominating and Corporate Governance Committee. He was a

member of the Audit Committee and the Risk and Compliance Committee.

       20.    Defendant Katherine B. Blackburn (“Blackburn”) has served as a director of the

Company since 2014. She is a member of the Audit Committee and the Nominating and Corporate

Governance Committee.

       21.    Defendant Emerson L. Brumback (“Brumback”) has served as a director of the

Company since 2009. He is Chair of the Audit Committee and a member of the Finance

Committee.

       22.    Defendant C. Bryan Daniels (“Daniels”) has served as a director of the Company

since 2019. He is a member of the Risk and Compliance Committee and the Audit Committee.

       23.    Defendant Thomas H. Harvey (“Harvey”) has served as a director of the Company

since September 2019. He is a member of the Risk and Compliance Committee.

       24.    Defendant Gary R. Heminger (“Heminger”) has served as a director of the

Company since 2006. He is Chair of the Finance Committee and a member of the Human Capital

and Compensation Committee, as well as the Risk and Compliance Committee.




                                              5
    Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 7 of 69 PageID #:263




       25.     Defendant Jewell D. Hoover (“Hoover”) has served as a director of the Company

since 2009. She is a member of the Audit Committee and the Risk and Compliance Committee.

       26.     Defendant Eileen A. Mallesch (“Mallesch”) has served as a director of the

Company since 2016. She is Chair of the Audit Committee. She is also a member of the Human

Capital and Compensation Committee, and Risk and Compliance Committee.

       27.     Defendant Michael B. McCallister (“McCallister”) has served as a director of the

Company since 2011. He is Chair of the Human Capital and Compensation Committee. He is

also a member of the Finance Committee and the Audit Committee.

       28.     Defendant Marsha C. Williams (“Williams”) has served as a director of the

Company since 2008. She is a member of Human Capital and Compensation Committee and the

Nominating and Corporate Governance Committee. She served as a member of the Audit

Committee from 2008 to April 2014 and from 2016 to April 2017, and the Risk and Compliance

Committee from 2008 to April 2017. As Lead Independent Director, she serves as an ex-officio

member of the Audit and Risk and Compliance Committees.

       29.     Defendant Jerry W. Burris (“Burris”) served as a director of the Company from

2016 to June 2020, when he resigned. He served as a member of the Audit Committee and the

Risk and Compliance Committee.

       30.     Defendant Darryl F. Allen (“Allen”) served as a director of the Company from 1997

to 2014. He served as Chair of the Audit Committee.

       31.     Defendant Ulysses L. Bridgeman, Jr. (“Bridgeman”) served as a director of the

Company from 2007 to 2016. He served as a member of the Risk and Compliance Committee

until April 2014.




                                               6
      Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 8 of 69 PageID #:264




         32.    Defendant James P. Hackett (“Hackett”) served as a director of the Company from

2001 to April 2016.

         33.    Defendant Kevin T. Kabat (“Kabat”) served as a director of the Company from

2007 to 2015.

         34.    Defendant Hendrik G. Meijer (“Meijer”) served as director of the Company from

2001 to April 2017. He was a member of the Compensation Committee and the Risk and

Compliance Committee.

         35.    The defendants named in ¶¶ 14-34 are sometimes referred to hereinafter as the

“Individual Defendants.”

IV.      DUTIES OF THE INDIVIDUAL DEFENDANTS

         A.     Fiduciary Duties

         36.    By reason of their positions as officers, directors, and/or fiduciaries of Fifth Third

and because of their ability to control the business and corporate affairs of Fifth Third, at all

relevant times, the Individual Defendants owed Fifth Third and its shareholders fiduciary

obligations of good faith, loyalty, and candor, and were required to use their utmost ability to

control and manage Fifth Third in a fair, just, honest, and equitable manner. The Individual

Defendants were required to act in furtherance of the best interests of Fifth Third and its

shareholders so as to benefit all shareholders equally and not in furtherance of their personal

interest or benefit. Each director and officer of the Company owes to Fifth Third and its

shareholders a fiduciary duty to exercise good faith and diligence in the administration of the

affairs of the Company and in the use and preservation of its property and assets, and the highest

obligations of fair dealing.

         37.    The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Fifth Third, were able to and did, directly and/or indirectly, exercise


                                                  7
    Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 9 of 69 PageID #:265




control over the wrongful acts complained of herein. Because of their advisory, executive,

managerial, and directorial positions with Fifth Third, each of the Individual Defendants had

knowledge of material non-public information regarding the Company.

       38.     To discharge their duties, the officers and directors of Fifth Third were required to

exercise reasonable and prudent supervision over the management, policies, practices and controls

of the Company. By virtue of such duties, the officers and directors of Fifth Third were required

to, among other things:

               (a)     Exercise good faith to ensure that the affairs of the Company were
                       conducted in an efficient, business-like manner so as to make it possible to
                       provide the highest quality performance of their business;

               (b)     Exercise good faith to ensure that the Company was operated in a diligent,
                       honest, and prudent manner and complied with all applicable federal and
                       state laws, rules, regulations and requirements, and all contractual
                       obligations, including acting only within the scope of its legal authority;

               (c)     Exercise good faith to ensure that the Company’s communications with the
                       public and with shareholders are made with due candor in a timely and
                       complete fashion; and

               (d)     When put on notice of problems with the Company’s business practices and
                       operations, exercise good faith in taking appropriate action to correct the
                       misconduct and prevent its recurrence.

       B.      Fiduciary Duties of Directors of Federal Banking Institutions

       39.      The Board has a responsibility, as part of its fiduciary duties to Fifth Third and its

stockholders, to oversee the operations of the Company and to maintain sufficient systems or

controls to be reasonably certain that misconduct at the operational level would be elevated to the

Board and executive management for remediation. The Board fails in that responsibility if it (i)

fails to implement appropriate reporting systems or controls or (ii) consciously fails to monitor or

oversee the systems and controls it put in place.




                                                    8
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 10 of 69 PageID #:266




       40.     While the boards of all Ohio corporations have this oversight duty, federal

regulatory bodies place special emphasis on the oversight function of boards of banking

institutions. Following the mortgage crisis of the last decade that threw a spotlight on deceptive

and unethical banking practices, the federal government enacted regulations and issued guidance

on the duties of banks and, in particular, their boards of directors, to oversee ethics and legal

compliance in their operations. Each of these regulatory schemes is meant to ensure that large

banks employ systems and controls designed to detect suspicious activity in their sprawling

operations.

       41.     The Federal Deposit Insurance Corporation (“FDIC”) defines the duties of bank

directors as follows:

       Th[e] [fiduciary duties of care and loyalty mean] that directors are responsible for
       selecting, monitoring, and evaluating competent management; establishing
       business strategies and policies; monitoring and assessing the progress of business
       operations; establishing and monitoring adherence to policies and procedures
       required by statute, regulation, and principles of safety and soundness; and for
       making business decisions on the basis of fully informed and meaningful
       deliberation.

       42.     The Office of the Comptroller of the Currency (“OCC”) describes the primary

fiduciary duties of bank directors similarly: To discharge their duties as Fifth Third’s officers and

directors, and as further informed by OCC Bulletin 2014-5242, Defendants “were required to

exercise reasonable and prudent supervision over [Fifth Third’s] management, policies, practices,

and controls of the affairs of the Company.”

       C.      Audit Committee Charter

       43.     The Audit Committee is a joint committee of the Boards of the Company and of

the Bank. One of the committee’s primary purposes is to monitor the integrity of the entities’

financial statements, the internal audit function, and the system of internal controls.




                                                  9
     Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 11 of 69 PageID #:267




          44.       With respect to the committee’s internal audit function, the Audit Committee

Charter states that its members must, among other things:1

                •   Receive and review reports from the internal audit department regarding:

                    1) execution of the internal audit plan quarterly, including audit results
                       with a focus on reports that result in a less than satisfactory audit rating;

                    2) achievement of annual audit plan;

                    3) outstanding audit findings and/or issues by rating, as well as those which
                       are past-due or have been re-aged, systemic issues which are pervasive
                       or persistent across audits and over time, as well as trends in issues
                       (volume, ratings, by line of business, etc.);

                    4) significant trends of risk exposures and control matters;

                    5) significant governance issues that arise in the course of performing
                       audits;

                    6) any unwarranted restriction on access by internal auditors to all
                       Corporation activities, records, property, and personnel;

                    7) objective internal audit department performance metrics quarterly;

                    8) departmental budget or financial information and staffing levels
                       (annually for approval and updates quarterly);

                    9) major projects;

                    10) significant departmental initiatives;

                    11) significant staff training activities;

                    12) results of internal and external quality assurance reviews;

                    13) any potential fraud involving management or employees who are
                        significantly involved in the internal controls of the Corporation as
                        necessary;

                    14) its opinion on the adequacy of risk management processes, including the
                        effectiveness of management’s self-assessment and remediation of
                        identified issues; and




1
    Unless otherwise stated, all emphasis herein is added.


                                                       10
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 12 of 69 PageID #:268




                15) materials relative to significant industry, accounting, risk
                    management or internal control matters that impact audit scope or
                    emphasis.

       45.      Moreover, as to Compliance Oversight, the charter provides that the Audit

Committee members must:

       •     Establish procedures and require the Corporation to obtain or provide the
             necessary resources and mechanisms for (i) the receipt, retention and treatment
             of complaints received by the Corporation regarding accounting, internal
             accounting controls or auditing matters, and (ii) the confidential, anonymous
             submission by employees of the Corporation of concerns regarding
             questionable accounting or auditing matters.

       •     Discuss with management and the independent auditors any correspondence
             with regulators or governmental agencies and any employee complaints or
             published reports which raise material issues regarding the Corporation’s
             financial statements or accounting policies.

       •     Discuss with the Corporation’s General Counsel and Chief Risk Officer legal
             matters that may have a material impact on the financial statements and that
             may have an impact on the Corporation’s compliance policies.

       •     Oversee the administration of the Corporation’s Code of Business Conduct and
             establish an enforcement mechanism for the Corporation's Code of Business
             Conduct and Ethics, including coordinating, as necessary, with the Nominating
             and Corporate Governance Committee in connection with oversight,
             enforcement and consideration/recommendation of waivers thereof.

       •     Consider any material waivers of the Corporation's Code of Business Conduct
             and recommend to the Board of Directors of the Corporation whether or not to
             grant such waiver.

       •     Receive and review reporting regarding calls to the Corporation’s Ethics
             Line.

       D.       Risk and Compliance Committee Charter

       46.      The Risk and Compliance Committee is a joint committee of the Boards of the

Company and of the Bank. The charter states, under “Purpose of the Committee”:

       The Committee’s sole and exclusive function is responsibility for the risk
       management framework and policies of the Corporation’s and the Bank’s global
       operation and oversight of its global risk management framework. In furtherance
       of this function, the Committee shall:



                                                 11
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 13 of 69 PageID #:269




        •     Oversee management’s compliance with all of the Corporation’s and the Bank’s
              regulatory obligations arising under applicable federal and state banking laws,
              rules and regulations;

        •     Oversee management’s development and implementation of the global Risk
              Management Framework (“Framework”), inclusive of the risk appetite, with an
              enterprise view of risk capacity, risk tolerances, risk limits, and key risk
              indicators that are integral components of the Framework, as well as monitoring
              compliance with the Framework. In addition, the Framework includes
              consistent processes for identifying, assessing, managing, monitoring and
              reporting risks of all types, including the categories of credit risk, price risk,
              interest rate risk, liquidity risk, operational risk, legal and regulatory
              compliance risk, reputation risk and strategic risk;

        •     Oversee the fiduciary activities and fiduciary policies of the Corporation and its
              bank subsidiaries;

        •     Ensure that risk processes are supported by a risk governance structure that
              includes oversight by the Boards of Directors of the Corporation and the Bank,
              policies, risk limits, and risk committees, and further by a safe and sound culture
              that supports risk management objectives and reflects appropriate
              accountability by all lines of defense;

        •     Oversee the Company’s supervisory issues and enforcement actions and the
              Corporation’s efforts to remediate them; and

        •     Oversee the Retail Nondeposit Investment Product Program.

        47.       The committee’s responsibilities with respect to risk management are categorized

as general risk, liquidity risk, interest rate risk and price risk, credit risk, operational risk, reputation

risk, strategic risk, legal and regulatory compliance risk, fiduciary duties, and retail nondeposit

investment products. As to general risk management, the charter states that committee members

must:

        •     Ensure that the Corporation is taking appropriate measures to apply consistent
              methodologies for identifying, assessing, managing, monitoring and reporting
              risk to the Corporation including the categories of credit risk, price risk, interest
              rate risk, liquidity risk, operational risk, legal and regulatory compliance risk,
              reputation risk and strategic risk.

        •     Regularly review reporting that provides a high-level dashboard view of the
              inherent risk, adequacy of controls and residual risk by risk category and
              comparison of residual risk to risk tolerance for each risk category; key risk



                                                     12
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 14 of 69 PageID #:270




              indicators; key risk limits; top risk issues; forward-looking opportunities and
              risks; key initiatives; and risk appetite.

        •     Review and discuss with management reports on other selected risk topics as
              deemed appropriate by management or the Committee.

        •     Review information relating to compliance with both external regulations and
              internal policies regarding all risk categories.

        •     Review and recommend to the Board of Directors of the Corporation the
              approval of certain regulatory filings, such as the insured depository institution
              resolution plan.

        •     Receive and review reports on not less than a quarterly basis from the
              Corporation’s Chief Risk Officer. The subject of such periodic reports shall
              include, but not be limited to:

              ▪   Capital planning and management, to include CCAR Reporting;

              ▪   Liquidity management and contingency funding planning;

              ▪   Loan portfolio reporting;

              ▪   Compliance reporting;

              ▪   Operational Risk;

              ▪   Technology Risk;

              ▪   Asset/Liability management and market functions; and

              ▪   Other risks material to the oversight of the Corporation’s risk management
                  framework, including, but not limited to, credit risk, market risk,
                  reputational risk, BSA/AML risk, and strategic risk.

        The Committee shall also review periodic reports from the Corporation to include
        Credit Risk Review, Model Risk Management, and Regulatory and Compliance
        Risk.

        48.       Regarding operational risk, the committee must, among other things “Review

management reports relating to operational risk issues in areas including but not limited to:

fraud . . . .”

        49.       And as to legal and regulatory compliance risk, the charter states that its members

must, among other things:


                                                   13
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 15 of 69 PageID #:271




       •     Review management reports relating to legal and regulatory compliance risk
             issues in areas including but not limited to: material litigation, legal settlements
             and defense complaints, new regulations and their impact, information
             safeguarding, anti-money laundering, and fair lending, as well as information
             regarding the adequacy of the Corporation’s compliance risk management
             program and significant compliance issues and/or findings.

       50.      Moreover, the charter provides the Risk and Compliance Committee members have

responsibilities with respect to regulatory oversight. In particular, they must:

       •     Oversee the Corporation’s and/or the Bank’s efforts to comply with or correct
             regulatory findings or supervisory issues, including those issues labeled as
             “Matters Requiring Attention” or “Matters Requiring Immediate Attention,”
             included in examination or inspection reports issued by a regulatory authority
             (“Supervisory Issues”).

       •     Discuss with management, the Audit Committee of the Corporation’s Board
             of Directors and the internal auditors the Bank’s compliance with applicable
             laws and regulations and from time to time advise the Bank’s Board of
             Directors with respect to the same.

       •     Work with the Audit Committee of the Corporation’s Board of Directors to
             ensure that any and all audit related deficiencies identified in any audit,
             Supervisory Issue or Order are properly addressed and that the Audit
             Committee is informed of management’s progress in responding to any audit,
             Supervisory Issue or Order.

       •     Oversee the Corporation and/or the Bank’s efforts to comply with any
             Memoranda of Understanding, Written Agreement, Consent Order, Stipulation
             or other agreement, supervisory letter or similar action of any regulatory
             authority (“Order”).

       E.       Human Capital and Compensation Committee Charter

       51.      The Human Capital and Compensation Committee is a joint committee of the

Boards of the Company and of the Bank. One of the committee’s primary purposes is to “oversee

the incentive compensation plans, policies and programs encompassing those employees of the

Corporation and its subsidiaries who, either individually or as part of a group, have the ability to

expose the Corporation to material risk (‘Covered Employees’).”




                                                   14
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 16 of 69 PageID #:272




       52.       Specifically, the Human Capital and Compensation Committee Charter states, in

relevant part:

       C. Risk and Compliance Oversight

       Consistent with its responsibilities to oversee the Compensation Risk Oversight
       Committee:

       •     Ensure the establishment of an effective incentive compensation strategy which
             provides balanced risk-taking incentives in alignment with the Corporation’s
             risk appetite.

       •     Discuss, evaluate, document, and review with the Chief Risk Officer at least
             annually Executive Officer compensation plans and employee compensation
             plans and the risks these plans pose to the Corporation. The risk assessment is
             also reviewed by the Risk and Compliance Committee of the Board of
             Directors.

       •     Identify and limit features of:

                 a. Executive Officer compensation plans that could lead the officer to take
                    unnecessary and excessive risks;

                 b. Employee compensation plans that pose risks to ensure the Corporation
                    is not unnecessarily exposed to risk; and

                 c. Both Executive Officer and employee compensation plans that
                    encourage behavior focused on short-term results rather than long-term
                    value creation.

       •     Discuss, evaluate, review, and document at least annually the terms of
             employee compensation plans and identify and eliminate features that
             encourage manipulation of reported earnings to enhance the compensation of
             employees.

       •     Oversee the inherent risk approach and measurement, including the
             methodology used for identifying Covered Employees, and document the
             review and any modifications made.

       •     Oversee management’s program of ongoing monitoring and independent
             validation to assess the effectiveness of incentive compensation policies, and
             document the review and any modifications made.

       •     Prepare narrative description of how the above features were limited and
             include annual certification in the proxy statement of the completed review.




                                                 15
     Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 17 of 69 PageID #:273




        F.       Nominating and Corporate Governance Committee Charter

        53.      The Nominating and Corporate Governance Committee is a joint committee of the

Boards of the Company and of the Bank. One of the committee’s primary purposes is to “develop

and recommend to the Board of Directors the Corporate Governance Guidelines and Code of

Business Conduct and Ethics.”

        54.      To this end, the committee’s charter states that its members’ responsibilities

include, among other things:

        •     Create and review at least annually, the corporate governance policies of the
              Corporation, including Corporate Governance Guidelines, and Code of
              Business Conduct and Ethics and the Government Affairs Policy, to ensure that
              they are appropriate for the Corporation and comply with applicable laws,
              regulations and listing standards, and to recommend any desirable changes to
              the Board of Directors.

V.      SUBSTANTIVE ALLEGATIONS

        A.       Company Overview

        55.      Fifth Third is a diversified financial services company and is the indirect holding

company of the Bank. It operates under four main business segments: Commercial Banking,

Branch Banking, Consumer Lending, and Wealth & Asset Management.

        56.      Fifth Third provides a variety of financial products, including checking, savings,

and money market accounts; wealth management solutions; payments and commerce solutions;

insurance services; and credit products such as commercial loans and leases, mortgage loans, credit

cards, installment loans, and auto loans.




                                                 16
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 18 of 69 PageID #:274




       B.      Defendants Encouraged Cross-Selling Using Improper Incentive Awards

               1.      Defendants Long Viewed Cross-Selling as Central to Fifth Third’s
                       Success

       57.     Since at least 2010, defendants consistently emphasized the importance of cross-

selling to Fifth Third’s business, and for years defendants considered cross-selling to be central to

Fifth Third’s business and growth prospects.

       58.     In Fifth Third’s 2009 10-K, filed with the SEC on February 26, 2010 and signed by

defendants Brumback, Heminger, Hoover, Williams, Allen, Bridgeman, Hackett, Kabat, and

Meijer, along with non-parties Mitchel D. Livingston, John J. Schiff, Jr., and Dudley S. Taft,

repeatedly emphasized the Company’s employment of cross-selling. In the section of the 2009

10-K describing Fifth Third’s businesses, these defendants justified the Company’s division of

operations by stating that its four “business segments form synergies by taking advantage of cross-

sell opportunities.” The 2009 10-K also informed investors that in an otherwise difficult year for

Fifth Third, during 2009 the Branch Banking segment “grew credit card balances by $211 million,

or 14%, resulting from an increased focus on relationships with its current customers through the

cross-selling of credit cards.” Likewise, the 2009 10-K stated, “[c]redit card loans increased $179

million, or 10%, from December 31, 2008 as a result of the Bancorp’s continued success in cross-

selling credit cards to its existing retail customer base…. Increases in average credit card loans of

12% are a result of cross-selling to the existing customer base.”

       59.     In the Company’s 2010 10-K, filed with the SEC on February 28, 2011 and signed

by defendants Brumback, Heminger, Hoover, Williams, Allen, Bridgeman, Hackett, Kabat, and

Meijer, along with non-parties William M. Isaac, Livingston, Schiff, and Taft similarly

emphasized the Company’s employment of cross-selling, stating that its’ “business segments form

synergies by taking advantage of cross-sell opportunities.”



                                                 17
    Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 19 of 69 PageID #:275




       60.     Fifth Third’s Forms 10-K for the fiscal years 2011 through 2016 continued to make

substantial similar disclosures touting the benefits of cross-selling to the Company’s business

model. Each of the Forms 10-K for fiscal years 2011 through 2016 were signed by half of the

current twelve outside directors on the Board: defendants Bayh, Brumback, Heminger, Hoover,

McCallister, and Williams.

               2.      Defendants Used Incentive Compensation to Encourage Cross-Selling

       61.     Between 2010 and at least 2016, Fifth Third used an incentive compensation

program that rewarded employees for cross-selling, i.e. increasing the total number of products

and services that are provided to existing bank clients.2 Though cross-selling is a common business

strategy that allows businesses to achieve organic growth cheaper than obtaining new clients, Fifth

Third’s incentive compensation program set sales goals “at a level higher than the anticipated sales

for thousands of employees.”3

       62.     To meet these lofty sales goals, Fifth Third’s employees opened deposit accounts

and credit cards, enrolled consumers in online-banking services, and opened lines of credit without

consumers’ consent.4 These unauthorized accounts were often funded by transferring funds from

the same consumer’s authorized account (without the consumer’s knowledge or consent) and

returning the funds after the unauthorized account qualified under the sales goal tracking or

incentive program.5




2
  Compl. ¶ 15, CFPB Action, Dkt. No. 1.
3
  Id.
4
  Id. ¶¶ 18-34.
5
  Id. ¶ 20.


                                                18
    Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 20 of 69 PageID #:276




       63.     By 2010, at the latest, the Bank was aware that employees opened products and

services without consumers’ knowledge, when “management was notified of an increase in the

number of calls by employees to the internal whistleblower hotline.”6

       64.     The Individual Defendants knew or recklessly disregarded that such practices

would subject the Company to regulatory scrutiny and reputational harm. On September 8, 2016,

the CFPB entered into a consent order with Wells Fargo & Company (“Wells Fargo”) for

substantially the same conduct: the illegal practice of secretly opening unauthorized deposit and

credit card accounts. Specifically, the CFPB found that Wells Fargo had “compensation incentive

programs for its employees that encouraged them to sign up existing clients for deposit accounts,

credit cards, debit cards, and online banking” and that “Wells Fargo employees illegally enrolled

consumers in these products and services without their knowledge or consent in order to obtain

financial compensation for meeting sales targets.” Wells Fargo was required to pay full restitution

to all victims and a $100 million fine to the CFPB Civil Penalty Fund.

               3.      The Individual Defendants Knew That                  Employees      Opened
                       Unauthorized Accounts to Meet Sales Goals

                       a)     Documents Produced to the CFPB Show that the Board Was on
                              Notice of Improper Account Opening

       65.     The Company internally investigated cases of gaming, which is the “manipulation

or concealment of accounts or activities with intent to deceive either customer or bank for personal

gain,” including “goal attainment, financial gain, retention of position, etc.”7 The graph below

shows that gaming increased at nearly every branch between 2014 and 2015:8




6
  Id. ¶¶ 16, 32.
7
  Opp’n to Mot. to Transfer Venue (“Opp’n Mot.”), Ex. 4 at 3, CFPB Action, Dkt. No. 39-5 (Fifth
Third Bank’s PowerPoint Presentation entitled Bank Protection Overview, dated Oct. 5, 2016).
8
  Id. at 4.


                                                19
    Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 21 of 69 PageID #:277




       66.     However, the above graph does not represent all instances of gaming because the

Bank does not “have a systematic way of detecting gaming.”9

       67.     The Bank’s employees have sounded the alarm in communications to management.

For example, in an email dated June 8, 2010, a Bank employee (identified by the CFPB as the head

of retail banking”) stated:10

       Performance is high, but my belief around [the] method of achieving success is
       somewhat suspect. [Redacted] and his leadership team have a reputation of less
       than desirable sales management practices. Bullying and threats are often used to
       achieve results. As you probably know, there have been consistent problems
       around unauthorized credit card sales in Chicago.



9
  Opp’n Mot., Ex. 5 (Transcript dated Feb. 22, 2017 of Corporate Designee), CFPB Action, Dkt.
No. 39-6.
10
   Opp’n Mot., Ex. 1, CFPB Action, Dkt. No. 39-2.


                                              20
     Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 22 of 69 PageID #:278




         68.    Similarly, a 2011 letter to management notes that the problems at the Chicago office

had been reported to the ethics hotline and to the Company’s management, to no avail:11

         I have tried to raise concerns through the ethics hotline, however it doesn’t appear
         that anything has come of it. I have notified them on numerous occasions. I have
         notified my FCM and CSM as well, and they have forwarded my concerns to their
         management team never to receive a response as well.

         69.    The 2011 letter specifically raised the issue of unauthorized opening of accounts:12

         I can only speak on behalf of my region, but I would consider many of the sales
         practices and tactics used to be predatory. Many of these sales practices were
         brought to us by regional and market management. They are openly discussed on
         our conference calls. Policies such as “everyone should have 2-3 checking
         accounts”, or people “upgrading” (switching existing MasterCard customers to
         Visa rewards) credit cards for customer[s] without telling them they are applying
         for new credit[]. We are becoming a “predatory” institution.

         Every week I come across at least 1 or 2 customer that have been taken advantage
         of. The most common thing I see is customers that have 2 or 3 other checking
         accounts that they didn’t even know they had. Some customers have secure
         checking accounts only to be used for ID Alert[,] [w]hen they can simply add ID
         alert to the DDA they already have. Some customers have the Secure Checking
         account as a secondary and are paying for ID alert on their primary checking
         account. . . .

         One of the “plays” (sales tactics) in our region is to get everyone to have a second
         or third account. During our close out conference call[,] people discuss ways to get
         people to open secondary checking accounts. . . . Uneducated customers of ours are
         being target[ed] to get sales; this is subsequently causing more unnecessary
         overdrafts by spreading out a customer’s funds and also service fees for many
         customers. . . .

                                          *       *       *

         Being able to open and close accounts existing customer accounts or adding 3 ddas
         [demand deposit accounts] to existing customers is being perceived as production.
         We aren’t gaining new households; we’re simply rotating our existing customer
         base for numbers, in fact we’re losing more customers than we’re gaining, and
         costing the banking money.




11
     Opp’n Mot., Ex. 2, CFPB Action, Dkt. No. 39-3.
12
     Id.


                                                 21
      Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 23 of 69 PageID #:279




           70.   The 2011 letter pointed out that “[t]he motivation for these sales practices is

simple[:] if you don’t meet your goal[,] you get fired.”13

                        b)     Documents Produced In Response to the Books and Records
                               Demand Show



           71.




           72.




           73.




13
     Id.


                                                 22
Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 24 of 69 PageID #:280




   74.




   75.




   76.




                                     23
Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 25 of 69 PageID #:281




   77.




   78.




                                     24
Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 26 of 69 PageID #:282




   79.




   80.




                                     25
Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 27 of 69 PageID #:283




                c)    Documents Produced In Response to the Books and Records
                      Demand Show


   81.




   82.




   83.




                                     26
Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 28 of 69 PageID #:284




   84.




   85.




   86.




                                     27
Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 29 of 69 PageID #:285




   87.




   88.




                                     28
Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 30 of 69 PageID #:286




   89.




   90.




   91.




                                     29
Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 31 of 69 PageID #:287




   92.




   93.




   94.




                                     30
Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 32 of 69 PageID #:288




                d)    Documents Produced In Response to a Books and Records
                      Demand Support the Inference



   95.




   96.




                                     31
Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 33 of 69 PageID #:289




   97.




   98.




         .




                                     32
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 34 of 69 PageID #:290




       99.




       100.




       C.      The Individual Defendants Issue Materially Misleading Statements

       101.    On February 25, 2016, defendants Carmichael, Tuzun, Akins, Bayh, Benitez,

Blackburn, Bridgeman, Brumback, Heminger, Hoover, Kabat, McCallister, Meijer, Williams, and

Hackett signed and caused Fifth Third to file its annual report on Form 10-K with the SEC for the

period ended December 31, 2015 (the “2015 10-K”), making representations about the Company’s

compliance risk. Specifically, it stated:

       Regulatory Compliance Risk is defined as the risk of legal or regulatory sanctions,
       financial loss, or damage to reputation as a result of noncompliance with (i)
       applicable laws, regulations, rules and other regulatory requirements (including but
       not limited to the risk of consumers experiencing economic loss or other legal harm
       as a result of noncompliance with consumer protection laws, regulations and


                                               33
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 35 of 69 PageID #:291




       requirements); (ii) internal policies and procedures, standards of best practice or
       codes of conduct; and (iii) principles of integrity and fair dealing applicable to Fifth
       Third’s activities and functions. Fifth Third focuses on managing regulatory
       compliance risk in accordance with the Bancorp’s integrated risk management
       framework, which ensures consistent processes for identifying, assessing,
       managing, monitoring, and reporting risks.

       . . . . To mitigate compliance risk, Compliance Risk Management provides
       independent oversight to ensure consistency and sufficiency, and ensures that lines
       of business, regions and support functions are adequately identifying, assessing and
       monitoring compliance risks and adopting proper mitigation strategies.

       102.    The 2015 10-K also stated that the Company “focuses on reporting and escalation

of compliance issues to senior management and the Board.” In this respect:

       The Management Compliance Committee is the key committee that oversees and
       supports Fifth Third in the management of compliance risk across the enterprise.
       The Management Compliance Committee addresses Fifth Third-wide compliance
       issues, industry best practices, legislative developments, regulatory concerns, and
       other leading indicators of compliance risk. The Management Compliance
       Committee reports to the Enterprise Risk Management Committee, which reports
       to Risk and Compliance Committee of the Board of Directors.

       103.    The above statements in the 2015 10-K were materially misleading because they

failed to disclose: (i) that Fifth Third’s employees received incentive compensation for meeting

sales and product goals; (ii) that, as a result of high sales goals and the incentive compensation

plan, employees were reasonably likely to open accounts for the Bank’s existing customers without

their consent; (iii) that the foregoing was unethical and fraudulent activity that exposed the

Company to unreasonable risk for violations of federal laws and regulations; and (iv) that the

Individual Defendants failed to implement effective internal controls to detect unauthorized

account opening.

       104.    On March 15, 2016, defendants Carmichael, Akins, Bayh, Benitez, Blackburn,

Bridgeman, Brumback, Heminger, Hoover, Kabat, McCallister, Meijer, Williams, and Hackett

approved and adopted an amended and restated Code of Business Conduct and Ethics. The revised

code was filed as Exhibit 14 to a Form 8-K filed with the SEC on March 16, 2016. It stated that


                                                 34
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 36 of 69 PageID #:292




the “objective of this Code, which applies to the entire Bancorp, is to ensure that ethics are

integrated into all of our business practices, and to articulate our expectations of employees with

regard to meeting ethical standards.” In relevant part, it provided that employees “must all deal

honestly, ethically, fairly and in good faith with Fifth Third’s customers, shareholders, employees,

suppliers, regulators, business partners, competitors and others.”      It specifically stated that

employees “may not take unfair advantage of anyone through manipulation, concealment, abuse

of privileged or confidential information, misrepresentation, fraudulent behavior or any other

unfair dealing practice.”

       105.    The above statements in ¶ 104 were materially misleading because they failed to

disclose: (i) that Fifth Third’s employees received incentive compensation for meeting sales and

product goals; (ii) that, as a result of high sales goals and the incentive compensation plan,

employees were reasonably likely to open accounts for the Bank’s existing customers without their

consent; (iii) that the foregoing was unethical and fraudulent activity that exposed the Company

to unreasonable risk for violations of federal laws and regulations; and (iv) that the Individual

Defendants failed to implement effective internal controls to detect unauthorized account opening.

       106.    On February 24, 2017, defendants Carmichael, Tuzun, Akins, Bayh, Benitez,

Blackburn, Brumback, Burris, Heminger, Hoover, Mallesch, McCallister, Meijer, and Williams

caused Fifth Third to file its annual report on Form 10-K with the SEC for the period ended

December 31, 2016 (the “2016 10-K”). It was signed by all of them, except Bayh and McCallister.

The 2016 10-K stated that the Company “focuses on managing regulatory compliance risk in

accordance with the Bancorp’s integrated risk management framework, which ensures consistent

processes for identifying, assessing, managing, monitoring, and reporting risks” and that it “also




                                                35
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 37 of 69 PageID #:293




focuses on the reporting and escalation of compliance issues to senior management and the Board

of Directors.”

       107.      The above statements in the 2016 10-K were materially misleading because they

failed to disclose: (i) that Fifth Third’s employees received incentive compensation for meeting

sales and product goals; (ii) that, as a result of high sales goals and the incentive compensation

plan, employees were reasonably likely to open accounts for the Bank’s existing customers without

their consent; (iii) that the foregoing was unethical and fraudulent activity that exposed the

Company to unreasonable risk for violations of federal laws and regulations; and (iv) that the

Individual Defendants failed to implement effective internal controls to detect unauthorized

account opening.

       108.      On September 19, 2017, defendants Carmichael, Akins, Bayh, Benitez, Blackburn,

Brumback, Burris, Heminger, Hoover, Mallesch, McCallister, Meijer, and Williams approved and

adopted an amended and restated Code of Business Conduct and Ethics. The revised code was

filed as Exhibit 14 to a Form 8-K filed with the SEC on September 25, 2017. As to ethical business

practices, the revised code stated:

           a. “Fifth Third believes that fair and honest business practices are essential to
              keeping our customer at the center of everything we do. We should always
              act in the best interest of our customers. Unethical business practices, such
              as incentive gaming, falsifying documents or inflating performance
              results, are strictly prohibited. You are prohibited from manipulating
              records, opening accounts without customer authorization, offering
              customers unnecessary products and falsifying records or applications in
              order to benefit yourself or other employees of Fifth Third.”

           b. “Fifth Third is committed to providing customers with financial products
              and services in ways that avoid the use of any practices that could be
              deemed predatory, unfair, deceptive or abusive.”

           c. “Fifth Third Bancorp is committed to minimizing the impact of internal and
              external fraud to both Fifth Third and our customers. Every employee at
              every level of the Bancorp is accountable and expected to do their part to
              protect Fifth Third and our customers from fraudulent activity. There is zero


                                                36
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 38 of 69 PageID #:294




                 tolerance for internal fraud within Fifth Third’s organization and internal
                 fraudulent activity must be referred to Bank Protection when suspected.
                 Failure to report fraudulent activity exposes Fifth Third to regulatory and
                 compliance violations and could lead to significant financial penalties and
                 additional fraud losses.”

             d. “Employees must not engage in deceptive or dishonest business practices,
                such as misrepresenting products or offering customers inaccurate or
                insufficient information about products in order to benefit personally.”

          109.   The above statements in ¶ 108 were materially misleading because they failed to

disclose: (i) that Fifth Third’s employees received incentive compensation for meeting sales and

product goals; (ii) that, as a result of high sales goals and the incentive compensation plan,

employees were reasonably likely to open accounts for the Bank’s existing customers without their

consent; (iii) that the foregoing was unethical and fraudulent activity that exposed the Company

to unreasonable risk for violations of federal laws and regulations; and (iv) that the Individual

Defendants failed to implement effective internal controls to detect unauthorized account opening.

          110.   On February 28, 2018, defendants Carmichael, Tuzun, Akins, Bayh, Benitez,

Blackburn, Brumback, Burris, Heminger, Hoover, Mallesch, McCallister, and Williams caused

Fifth Third to file its annual report on Form 10-K with the SEC for the period ended December 31,

2017 (the “2017 10-K”). It was signed by all of them, except Akins. The 2017 10-K stated that

the Company “focuses on managing regulatory compliance risk in accordance with the Bancorp’s

integrated risk management framework, which ensures consistent processes for identifying,

assessing, managing, monitoring, and reporting risks” and that it “also focuses on the reporting

and escalation of compliance issues to senior management and the Board of Directors.” It also

stated:

          The Operational Risk Committee is the key committee that oversees and supports
          Fifth Third in the management of operational risk across the enterprise. The
          Operational Risk Committee reports to the ERMC, which reports to the Risk and
          Compliance Committee of the Board of Directors.



                                                 37
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 39 of 69 PageID #:295




       111.    The 2017 10-K stated Fifth Third’s “core principles of risk management” that

“ensure the Bancorp is operating in a safe and sound manner,” including:

           •   Provide transparency and escalate risks and issues as necessary.

           •   Ensure Fifth Third’s products and services are designed, delivered and
               maintained to provide value and benefit to its customers and to Fifth Third,
               and that potential opportunities remain aligned to the core customer base.

           •   Avoid risks that cannot be understood, managed and monitored.

           •   Act with integrity in all activities.

           •   Focus on providing operational excellence by providing reliable, accurate
               and efficient services to meet customer’s needs.

           •   Maintain a strong financial position to ensure that the Bancorp meets its
               strategic objectives through all economic cycles and is able to access the
               capital markets at all times, even under stressed conditions.

           •   Protect the Bancorp’s reputation by thoroughly understanding the
               consequences of business strategies, products and processes.

           •   Conduct business in compliance with all applicable laws, rules and
               regulations and in alignment with internal policies and procedures.

       112.    The above statements in the 2017 10-K were materially misleading because they

failed to disclose: (i) that Fifth Third’s employees received incentive compensation for meeting

sales and product goals; (ii) that, as a result of high sales goals and the incentive compensation

plan, employees were reasonably likely to open accounts for the Bank’s existing customers without

their consent; (iii) that the foregoing was unethical and fraudulent activity that exposed the

Company to unreasonable risk for violations of federal laws and regulations; and (iv) that the

Individual Defendants failed to implement effective internal controls to detect unauthorized

account opening.

       113.    On September 19, 2018, defendants Carmichael, Akins, Bayh, Benitez, Blackburn,

Brumback, Burris, Heminger, Hoover, Mallesch, McCallister, and Williams approved and adopted



                                                  38
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 40 of 69 PageID #:296




an amended and restated Code of Business Conduct and Ethics. The restated code was attached

as Exhibit 14 to a Form 8-K filed with the SEC on September 24, 2018. As to ethical business

practices, the revised code stated:

           a. “Unethical business practices are strictly prohibited. Examples of such
              activities include, but are not limited to: incentive gaming[;] falsifying
              documents or inflating performance results[;] manipulating records[;]
              opening bogus or fake accounts[;] opening accounts or selling products
              without customer authorization[;] offering customers unnecessary
              products[;] falsifying records or applications in order to benefit yourself or
              other Fifth Third employees.”

           b. “Fifth Third is committed to providing customers with financial products
              and services in ways that avoid the use of any practices that could be
              deemed predatory, unfair, deceptive or abusive.”

           c. “Fifth Third Bancorp is committed to minimizing the impact of internal and
              external fraud to both Fifth Third and our customers. Every employee at
              every level of the Bancorp is accountable and expected to do [their] part to
              protect Fifth Third and our customers from fraudulent activity. There is zero
              tolerance for internal fraud within Fifth Third’s organization and internal
              fraud activity must be referred to Bank Protection when suspected. Failure
              to report fraudulent activity exposes Fifth Third to regulatory and
              compliance violations and could lead to significant financial penalties and
              additional fraud losses.”

       114.    The above statements in ¶ 113 were materially misleading because they failed to

disclose: (i) that Fifth Third’s employees received incentive compensation for meeting sales and

product goals; (ii) that, as a result of high sales goals and the incentive compensation plan,

employees were reasonably likely to open accounts for the Bank’s existing customers without their

consent; (iii) that the foregoing was unethical and fraudulent activity that exposed the Company

to unreasonable risk for violations of federal laws and regulations; and (iv) that the Individual

Defendants failed to implement effective internal controls to detect unauthorized account opening.

       115.    On March 1, 2019, defendants Carmichael, Tuzun, Akins, Bayh, Benitez,

Blackburn, Brumback, Burris, Heminger, Hoover, Mallesch, McCallister, and Williams caused

Fifth Third to file its annual report on Form 10-K with the SEC for the period ended December 31,


                                                39
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 41 of 69 PageID #:297




2018 (the “2018 10-K”). It was signed by all of them, except Williams. The 2018 10-K stated

that the Company “focuses on managing regulatory compliance risk in accordance with the

Bancorp’s integrated risk management framework, which ensures consistent processes for

identifying, assessing, managing, monitoring, and reporting risks” and that it “also focuses on the

reporting and escalation of compliance issues to senior management and the Board of Directors.”

It also stated:

        The Management Compliance Committee, which is chaired by the Chief
        Compliance Officer, is the key committee that oversees and supports Fifth Third in
        the management of compliance risk across the enterprise. The Management
        Compliance Committee oversees Fifth Third-wide compliance issues, industry best
        practices, legislative developments, regulatory concerns and other leading
        indicators of compliance risk. The Management Compliance Committee reports to
        the ERMC, which reports to the Risk and Compliance Joint Committee of the Board
        of Directors of Fifth Third Bancorp and Fifth Third Bank.

        116.      The above statements in the 2018 10-K were materially misleading because they

failed to disclose: (i) that Fifth Third’s employees received incentive compensation for meeting

sales and product goals; (ii) that, as a result of high sales goals and the incentive compensation

plan, employees were reasonably likely to open accounts for the Bank’s existing customers without

their consent; (iii) that the foregoing was unethical and fraudulent activity that exposed the

Company to unreasonable risk for violations of federal laws and regulations; and (iv) that the

Individual Defendants failed to implement effective internal controls to detect unauthorized

account opening.

        117.      On September 16, 2019, defendants Carmichael, Akins, Bayh, Benitez, Blackburn,

Brumback, Burris, Heminger, Hoover, Mallesch, McCallister, and Williams approved and adopted

an amended and restated Code of Business Conduct and Ethics. The revised code was attached as

Exhibit 14 to a Form 8-K filed with the SEC on September 20, 2019. As to ethical business

practices, the revised code stated:



                                                40
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 42 of 69 PageID #:298




            a. “Unethical business practices are strictly prohibited. Examples of such
               activities include, but are not limited to: incentive gaming[;] falsifying
               documents or inflating performance results[;] manipulating records[;]
               opening bogus or fake accounts[;] opening accounts or selling products
               without customer authorization[;] offering customers unnecessary
               products[;] falsifying records or applications in order to benefit yourself or
               other Fifth Third employees.”

            b. “Fifth Third is committed to providing customers with financial products
               and services in ways that avoid the use of any practices that could be
               deemed predatory, unfair, deceptive or abusive.”

            c. “Fifth Third Bancorp is committed to minimizing the impact of internal and
               external fraud to both Fifth Third and our customers. Every employee at
               every level of the Bancorp is accountable and expected to do [their] part to
               protect Fifth Third and our customers from fraudulent activity. There is zero
               tolerance for internal fraud within Fifth Third’s organization and internal
               fraud activity must be referred to Bank Protection when suspected. Failure
               to report fraudulent activity exposes Fifth Third to regulatory and
               compliance violations and could lead to significant financial penalties and
               additional fraud losses.”

       118.    The above statements in ¶ 117 were materially misleading because they failed to

disclose: (i) that Fifth Third’s employees received incentive compensation for meeting sales and

product goals; (ii) that, as a result of high sales goals and the incentive compensation plan,

employees were reasonably likely to open accounts for the Bank’s existing customers without their

consent; (iii) that the foregoing was unethical and fraudulent activity that exposed the Company

to unreasonable risk for violations of federal laws and regulations; and (iv) that the Individual

Defendants failed to implement effective internal controls to detect unauthorized account opening.

       D.      The Individual Defendants Issued a Materially Misleading Proxy Statement to
               Solicit Stockholder Votes

       119.    On March 6, 2019, defendants Akins, Bayh, Benitez, Blackburn, Brumback, Burris,

Carmichael, Heminger, Hoover, Mallesch, McCallister, and Williams issued a definitive proxy

statement soliciting stockholder votes in advance of the Company’s annual meeting to be held

April 16, 2019. In the proxy statement, these twelve defendants solicited stockholder votes in



                                                 41
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 43 of 69 PageID #:299




favor of six management proposals, including: (i) a proposal to elect Akins, Bayh, Benitez,

Blackburn, Brumback, Burris, Carmichael, Heminger, Hoover, Mallesch, McCallister, and

Williams to new terms as directors; and (ii) a proposal to approve the 2019 Incentive

Compensation Plan.

        120.    The proxy statement disclosed that the Board had determined that defendant

Carmichael is not independent.

        121.    Regarding corporate governance and risk oversight, the proxy statement stated:

        Risk Management Oversight. The role of the Board of Directors is to provide
        oversight to ensure an effective enterprise risk management program is in place,
        including an appropriate enterprise risk management framework and related
        governance structure. The Board sets our overall risk appetite, including the
        establishment and monitoring of risk tolerances. The formulation of risk appetite
        considers our operating capacity, which is represented by its available financial
        resources, defined as Tier 1 Capital less our largest capital buffer (Common Equity
        Tier 1 Capital Policy Target less the Basel III Buffered Common Equity Tier 1
        Minimum), that sets an absolute limit on risk assumption in our annual financial
        and strategic plans. Our risk appetite is limited by policy to a maximum of 95
        percent of operating capacity. Tolerances are the maximum amount of risk
        applicable to each of the eight specific risk categories included in the enterprise risk
        management framework. Through their oversight role, directors ensure that the risk
        management processes designed and implemented under this framework and
        governance structure are aligned to the Board’s corporate strategy and are
        functioning as directed. The Board also considers the optimal organizational
        structure at both the Board and management levels. This may include delegating
        responsibility through Board committees, management committees, the Chief
        Executive Officer, and the Chief Risk Officer.

        Risk management oversight and governance is provided primarily by the Risk and
        Compliance Committee of the Board of Directors and through the Enterprise Risk
        Management Committee.

        122.    The proxy statement also described the Risk and Compliance Committee

responsibilities:

        The Risk and Compliance Committee is primarily responsible for the risk
        management policies of our global operation and oversight of its global risk
        management framework. This includes oversight of:




                                                  42
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 44 of 69 PageID #:300




            •   Management’s compliance with all regulatory obligations under federal and
                state banking laws, rules, and regulations;

            •   Development and implementation of the Risk Management Framework,
                inclusive of risk appetite;

            •   Fiduciary activities and policies of the Company and subsidiaries;

            •   Risk processes to ensure they are supported by a risk governance structure,
                including oversight by the Board of Directors and risk committees, policies,
                risk limits, and by a culture that supports risk management objectives and
                appropriate accountability by all lines of defense, and;

            •   The Company’s supervisory issues and enforcement actions and
                remediation efforts.

         123.   Regarding non-employee director compensation, the proxy statement provided that

Williams received $166,667 for her service on the Board during 2018; Heminger and Hoover

received $140,000 each; Brumback received $130,000; McCallister received $110,000; Akins and

Burris received $105,000 each; and Bayh, Benitez, and Blackburn received $95,000 each. In

addition to this excessive compensation, the 2017 Incentive Compensation Plan (the “2017 Plan”)

authorizes the issuance of shares of the Company’s common stock for equity awards to Fifth

Third’s employees and directors. As of February 6, 2019, 3.2 million shares were available for

future grant.

         124.   Equity pursuant to the 2017 Plan is effectively awarded at the discretion of the

Board:

         The Committee has broad discretion and authority to, among other things, select
         the officers, employees, directors, and consultants to whom awards may be granted,
         to determine the terms, conditions, form, and amount of the awards, to establish,
         where deemed applicable, performance goals with respect to awards and to measure
         and certify the achievement thereof, and to establish guidelines and procedures
         relating to awards.

         The Committee will have full power to administer and interpret the Plan and to
         adopt or establish, and to modify or waive, rules, regulations, agreements,
         guidelines, procedures, and instruments that it deems necessary or advisable for the
         administration and operation of the Plan.


                                                 43
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 45 of 69 PageID #:301




       125.    The proxy statement solicited shareholder approval of an amendment to the 2017

Plan to increase the number of shares of common stock reserved for issuance thereunder to 40

million shares. If approved, the total number of shares reserved for issuance would be 40 million,

which represents approximately 6% of the Company’s common stock outstanding as of February

22, 2019.

       126.    The proxy statement was materially misleading for the following reasons: (i) it

misrepresented the Board’s activities with respect to risk management wile soliciting votes to

reelect and compensate directors who were breaching their fiduciary duties; and (ii) it failed to

disclose that each of the non-employee directors were interested in their own grants of

discretionary compensation. A reasonable shareholder would have found the truth to be material

when deciding whether to vote for or against these proposals.

       127.    On April 16, 2019, the Company filed with the SEC a Form 8-K disclosing the

results from the votes on the proposals contained in the 2019 proxy statement. In particular: (i)

Akins, Bayh, Benitez, Blackburn, Brumback, Burris, Carmichael, Heminger, Hoover, Mallesch,

McCallister, and Williams were reelected to new terms as directors; and (ii) the 2019 Incentive

Compensation Plan was approved by stockholders. The reelection of these twelve directors and

approval of the 2019 Incentive Compensation Plan based on the misleading statements contained

in the 2019 proxy statement and other public filings was a fundamental link in these directors’

continued breaches of fiduciary duties and the continued enrichment of them at the expense of the

Company’s unaffiliated stockholders.

       E.      The Truth Fully Emerges

       128.    On March 2, 2020, the Company disclosed that the CFPB would file an

enforcement action. In its Form 10-K for the period ended December 31, 2019 (the “2019 10-K”),

Fifth Third stated, amid standard statements that it may be subject to regulatory investigations and


                                                44
     Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 46 of 69 PageID #:302




proceedings, that “the CFPB staff has notified Fifth Third that it intends to file an enforcement

action in relation to alleged unauthorized account openings.” The Company also increased its

estimate for “losses related to legal and regulatory proceedings, including known contemplated

enforcement actions and Fifth Third’s intended response to such actions” to $56 million, up from

$27 million in the third quarter 2019 report.

         129.    On this news, the Company’s stock price fell $3.52, or 14%, over four consecutive

trading sessions to close at $22.20 per share on March 6, 2020.

         130.    On March 9, 2020, the CFPB filed its action against the Bank, alleging violations

of the Consumer Financial Protection Act’s prohibition against unfair and abusive acts or practices,

the Truth in Lending Act, and the Truth in Savings Act, and their implementing regulations. The

lawsuit followed a four-year investigation, beginning with a Civil Investigative Demand (“CID”)

sent on November 3, 2016.14 A press release issued by CFPB stated:

         The Consumer Financial Protection Bureau (Bureau) today filed a lawsuit in federal
         district court in the Northern District of Illinois against Fifth Third Bank, National
         Association (Fifth Third). The Bureau alleges that for several years Fifth Third,
         without consumers’ knowledge or consent: opened deposit and credit-card accounts
         in consumers’ names; transferred funds from consumers’ existing accounts to new,
         improperly opened accounts; enrolled consumers in unauthorized online-banking
         services; and activated unauthorized lines of credit on consumers’ accounts. The
         Bureau alleges that Fifth Third violated the Consumer Financial Protection Act’s
         prohibition against unfair and abusive acts or practices as well as the Truth in
         Lending Act and the Truth in Savings Act and their implementing regulations.

         The Bureau specifically alleges that for years and continuing through at least 2016,
         Fifth Third used a “cross-sell” strategy to increase the number of products and
         services it provided to existing customers; used an incentive-compensation
         program to reward selling new products; and conditioned employee-performance
         ratings and, in some instances, continued employment on meeting ambitious sales
         goals. The Bureau further alleges that, despite knowing since at least 2008 that
         employees were opening unauthorized consumer-financial accounts, Fifth Third
         took insufficient steps to detect and stop the conduct and to identify and remediate
         harmed consumers.


14
     Mot. to Transfer Venue at 5, CFPB Action, Dkt. No. 20.


                                                  45
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 47 of 69 PageID #:303




       Reasonable sales goals and performance incentives are not inherently harmful. But
       when such programs are not carefully and properly implemented and monitored, as
       the Bureau alleges here, they may create incentives for employees to engage in
       misconduct in order to meet goals or earn additional compensation.

       The Bureau seeks an injunction to stop Fifth Third’s unlawful conduct, redress for
       affected consumers, and the imposition of a civil money penalty.

       131.    On this news, the Company’s share price fell $3.90, or 17.5%, to close at $18.30

per share on March 9, 2020. It continued to decline by $2.40, or 15%, over the next several trading

sessions to close at $15.90 per share on March 12, 2020.

       F.      Defendants Carmichael, Brumback, and Hoover Sold Over $6 Million in Fifth
               Third Stock While in Possession of Material Non-Public Information

       Carmichael

       132.    Defendant Carmichael is the Company’s Chief Executive Officer with a highly

sophisticated understanding of the Company’s results and their import.

       133.    As set forth herein, defendant Carmichael possessed material negative information

which he knew was being concealed from investors. Defendant Carmichael consciously acted to

exploit his knowledge by selling nearly $6 million of Fifth Third Stock to his substantial benefit,

as follows:

               Date           Shares Sold        Price              Proceeds
               11/10/2016     17,689             $23.45             $414,807
               11/16/2016     36,821             $25.11             $924,575
               2/13/2018      87,613             $32.37             $2,836,032
               10/29/2019     55,251             $29.59             $1,634,877
               Totals:        197,374                               $5,810,291

       134.    Defendant Carmichael thus used his fiduciary position to enrich himself and failed

to discharge his duties by causing the Company to candidly reveal the truth of its business

condition.




                                                46
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 48 of 69 PageID #:304




       Brumback

       135.     Defendant Brumback is the Chair of the Company’s Audit Committee with a highly

sophisticated understanding of the Company’s results and their import.

       136.     As set forth herein, defendant Brumback possessed material negative information

which he knew was being concealed from investors. Defendant Brumback consciously acted to

exploit his knowledge by selling approximately $100,000 of Fifth Third Stock to his substantial

benefit, as follows:

                Date          Shares Sold        Price              Proceeds
                3/5/2018      3,000              $33.44             $100,320

       137.     Defendant Brumback thus used his fiduciary position to enrich himself and failed

to discharge his duties by causing the Company to candidly reveal the truth of its business

condition.

       Hoover

       138.     Defendant Hoover is the Chair of the Company’s Risk and Compliance Committee

with a highly sophisticated understanding of the Company’s results and their import.

       139.     As set forth herein, defendant Hoover possessed material negative information

which she knew was being concealed from investors. Defendant Hoover consciously acted to

exploit her knowledge by selling approximately $270,000 of Fifth Third Stock to her substantial

benefit, as follows:

                Date          Shares Sold        Price              Proceeds
                4/28/2017     2,000              $24.82             $49,640
                2/12/2018     3,700              $32.40             $119,880
                6/3/2019      3,739              $26.51             $99,120
                Totals:       9,439                                 $268,640

       140.     Defendant Hoover thus used her fiduciary position to enrich herself and failed to

discharge her duties by causing the Company to candidly reveal the truth of its business condition.


                                                47
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 49 of 69 PageID #:305




       G.      The Individual Defendants Caused the Company to Expend Significant Funds
               to Repurchase Its Stock

       141.    The Individual Defendants caused the Company to initiate repurchases of its

common stock that substantially damaged Fifth Third. In total, the Company spent an aggregate

amount of over $5.6 billion to repurchase approximately 218,524,672 shares of its own common

stock at artificially inflated prices between January 2016 and February 2020.

       142.    According to Fifth Third’s Form 10-Q for the period ended March 31, 2016, the

Company purchased 14,742,203 shares of its common stock for approximately $244.72 million at

an average price of $16.60 per share. As the Company’s stock was actually only worth $15.90 per

share, the price at closing on March 12, 2020, the Company overpaid by $10.32 million for stock

repurchases during this period.

       143.    According to Fifth Third’s Form 10-Q for the period ended June 30, 2016, the

Company purchased 4,496,881 shares of its common stock for approximately $78.2 million at an

average price of $17.41 per share. As the Company’s stock was actually only worth $15.90, the

price at closing on March 12, 2020, the Company overpaid by $6.7 million for stock repurchases

during this period.

       144.    According to Fifth Third’s Form 10-Q for the period ended September 30, 2016,

the Company purchased 11,269,837 shares of its common stock for approximately $209.6 million

at an average price of $18.60 per share. As the Company’s stock was actually only worth $15.90,

the price at closing on March 12, 2020, the Company overpaid by $30.4 million for stock

repurchases during this period.

       145.    According to Fifth Third’s 2016 10-K, during the three month period ended

December 31, 2016, the Company purchased 6,554,479 shares of its common stock for

approximately $167.9 million at an average price of $25.63 per share. As the Company’s stock



                                               48
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 50 of 69 PageID #:306




was actually only worth $15.90, the price at closing on March 12, 2020, the Company overpaid by

$63.7 million for stock repurchases during this period.

       146.    According to Fifth Third’s Form 10-Q for the period ended March 31, 2017, the

Company purchased 1,630,221 shares of its common stock for approximately $42.8 million at an

average price of $26.26 per share. As the Company’s stock was actually only worth $15.90 per

share, the price at closing on March 12, 2020, the Company overpaid by $16.8 million for stock

repurchases during this period.

       147.    According to Fifth Third’s Form 10-Q for the period ended June 30, 2017, the

Company purchased 12,889,657 shares of its common stock for approximately $321.9 million at

an average price of $24.98 per share. As the Company’s stock was actually only worth $15.90,

the price at closing on March 12, 2020, the Company overpaid by $117 million for stock

repurchases during this period.

       148.    According to Fifth Third’s Form 10-Q for the period ended September 30, 2017,

the Company purchased 34,061,844 shares of its common stock for approximately $915.5 million

at an average price of $26.88 per share. As the Company’s stock was actually only worth $15.90,

the price at closing on March 12, 2020, the Company overpaid by $373.9 million for stock

repurchases during this period.

       149.    According to Fifth Third’s 2017 10-K, during the three-month period ended

December 31, 2017, the Company purchased 12,309,373 shares of its common stock for

approximately $358.8 million at an average price of $29.15 per share. As the Company’s stock

was actually only worth $15.90, the price at closing on March 12, 2020, the Company overpaid by

$163 million for stock repurchases during this period.




                                                49
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 51 of 69 PageID #:307




       150.    According to the Company’s Form 10-Q for the period ended March 31, 2018, the

Company purchased 11,551,101 shares of its common stock for approximately $368.3 million at

an average price of $31.89 per share. As the Company’s stock was actually only worth $15.90,

the price at closing on March 12, 2020, the Company overpaid by $184.7 million for stock

repurchases during this period.

       151.    According to the Company’s Form 10-Q for the period ended June 30, 2018, the

Company purchased 8,424,794 shares of its common stock for approximately $261.7 million at an

average price of $31.07 per share. As the Company’s stock was actually only worth $15.90, the

price at closing on March 12, 2020, the Company overpaid by $127.8 million for stock repurchases

during this period.

       152.    According to the Company’s Form 10-Q for the period ended September 30, 2018,

the Company purchased 17,071,551 shares of its common stock for approximately $503.6 million

at an average price of $29.50 per share. As the Company’s stock was actually only worth $15.90,

the price at closing on March 12, 2020, the Company overpaid by $232.1 million for stock

repurchases during this period.

       153.    According to Fifth Third’s 2018 10-K, during the three-month period ended

December 31, 2018, the Company purchased 15,074,877 shares of its common stock for

approximately $404.3 million at an average price of $26.82 per share. As the Company’s stock

was actually only worth $15.90, the price at closing on March 12, 2020, the Company overpaid by

$164.6 million for stock repurchases during this period.

       154.    According to Fifth Third’s Form 10-Q for the period ended March 31, 2019, the

Company purchased 32,850,392 shares of its common stock for approximately $807 million at an

average price of $24.57 per share. As the Company’s stock was actually only worth $15.90, the




                                               50
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 52 of 69 PageID #:308




price at closing on March 12, 2020, the Company overpaid by $284 million for stock repurchases

during this period.

       155.    According to Fifth Third’s Form 10-Q for the period ended June 30, 2019, the

Company purchased 10,149,506 shares of its common stock for approximately $279.6 million at

an average price of $27.55 per share. As the Company’s stock price was actually only worth

$15.90, the price at closing on March 12, 2020, the Company overpaid by $118.2 million for stock

repurchases during this period.

       156.    According to Fifth Third’s Form 10-Q for the period ended September 30, 2019,

the Company purchased 13,680,801 shares of its common stock for approximately $358.1 million

at an average price of $26.18 per share. As the Company’s stock price was actually only worth

$15.90, the price at closing on March 12, 2020, the Company overpaid by $140.6 million for stock

repurchases during this period.

       157.    According to Fifth Third’s 2019 10-K, during the three-month period ended

December 31, 2019, the Company purchased 10,614,510 shares of its common stock for

approximately $312.8 million at an average price of $29.47 per share. As the Company’s stock

was actually only worth $15.90, the price at closing on March 12, 2020, the Company overpaid by

$144 million for stock repurchases during this period.

       158.    According to Fifth Third’s Form 10-Q for the period ended March 31, 2020, the

Company purchased 333,737 shares of its common stock during January 2020 for approximately

$9.7 million at an average price of $29.10 per share, and 818,868 shares during February 2020 for

approximately $23.7 million at an average price of $28.98 per share. As the Company’s stock was

actually only worth $15.90, the price at closing on March 12, 2020, the Company overpaid by

approximately $15.1 million for stock repurchases during this period.




                                               51
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 53 of 69 PageID #:309




       159.    In sum, Fifth Third overpaid for stock repurchases by nearly $2.2 billion.

VI.    DAMAGES TO THE COMPANY

       160.    As a direct and proximate result of the Individual Defendants’ conduct, Fifth Third

has been seriously harmed and will continue to be. Such harm includes, but is not limited to:

               (a)     Legal and professional fees incurred in connection with the CFPB Action;

               (b)     Costs incurred from compensation and benefits paid to the defendants who

                       have breached their duties to Fifth Third;

               (c)     Funds expended in connection with the stock repurchases;

               (d)     Legal fees incurred in connection with the Securities Class Action and/or

                       the Consumer Class Actions;

               (e)     Any funds paid for internal investigations of cross-selling consumer

                       practices and whistle blower complaints; and

               (f)     Any funds paid to settle the Securities Class Action and/or the Consumer

                       Class Actions.

       161.    In addition, Fifth Third’s business, goodwill, and reputation with its business

partners, regulators, and shareholders have been gravely impaired. The Company still has not fully

admitted the nature of its false statements and the true condition of its business. The credibility

and motives of management are now in serious doubt.

       162.    The actions complained of herein have irreparably damaged Fifth Third’s corporate

image and goodwill. For at least the foreseeable future, Fifth Third will suffer from what is known

as the “liar’s discount,” a term applied to the stocks of companies who have been implicated in

illegal behavior and have misled the investing public, such that Fifth Third’s ability to raise equity

capital or debt on favorable terms in the future is now impaired.




                                                 52
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 54 of 69 PageID #:310




VII.   DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       163.    Plaintiff brings this action derivatively in the right and for the benefit of Fifth Third

to redress injuries suffered, and to be suffered, by Fifth Third as a direct result of breaches of

fiduciary duty by the Individual Defendants, insider trading, violations of Section 14(a) of the

Exchange Act, unjust enrichment, derivative claim for violations of Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder, and contribution for violations of Section 10(b) of

the Exchange Act. Fifth Third is named as a nominal defendant solely in a derivative capacity.

This is not a collusive action to confer jurisdiction on this Court that it would not otherwise have.

       164.    Plaintiff will adequately and fairly represent the interests of Fifth Third in enforcing

and prosecuting its rights.

       165.    Plaintiff has continuously been a shareholder of Fifth Third at times relevant to the

wrongdoing complained of and is a current Fifth Third shareholder.

       166.    When this action was filed, Fifth Third’s Board of Directors consisted of defendants

Carmichael, Akins, Bayh, Benitez, Blackburn, Brumback, Daniels, Harvey, Heminger, Hoover,

Mallesch, McCallister, Williams and non-party directors Linda W. Clement-Holmes and Mitchell

S. Feiger. Plaintiff did not make any demand on the Board to institute this action because such a

demand would be a futile, wasteful, and useless act, as set forth below.

       A.      Demand is Excused As to Counts I, V, and VI

Defendant Carmichael

       167.    At all relevant times, Carmichael was the Company’s CEO, and therefore was not

independent under NASDAQ listing rules. As an employee, Carmichael derives substantially all

of his income from his employment with Fifth Third, thus could not disinterestedly consider a

demand for action that might require him to sue the directors that control his continued

employment and/or fellow members of management with whom he works on a day-to-day basis,


                                                  53
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 55 of 69 PageID #:311




and Carmichael personally issued the misleading statements alleged herein. As a result,

Carmichael would be interested in a demand regarding his own wrongdoing, and demand is futile

as to him.

Defendants Akins, Benitez, Blackburn, Brumback, Hoover, McCallister, and Williams

       168.    Akins, Benitez, Blackburn, Brumback, Hoover, McCallister, and Williams serve or

served as members of the Audit Committee. As such, they are responsible for the effectiveness of

the Company’s internal controls, the integrity of its financial statements, and its compliance with

laws and regulations. Thus, they were responsible for reviewing reports regarding systemic issues,

as well as significant trends of risk exposures, including any potential fraud by employees

especially as to significant industry matters. They were also responsible for reviewing reporting

calls to the Company’s EthicsLine. As alleged herein,




       169.    Specifically,




                                                54
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 56 of 69 PageID #:312




Defendants Akins, McCallister, Heminger, Mallesch, and Williams

       170.   Akins, McCallister, Heminger, Mallesch, and Williams serve or served as members

of the Human Capital and Compensation Committee. As such, they are responsible for the

establishing an incentive compensation strategy that does not encourage excessive or unnecessary

risk-taking, including overseeing the inherent risk approach regarding Covered Employees. As

alleged herein, not only were these defendants aware of the Wells Fargo scandal, but



                                 . Thus, they knew or should have known that the Company’s

incentive compensation plan set unreasonable goals that encouraged unethical business practices

such as unauthorized account opening.

Defendants Bayh, Blackburn, Brumback, Heminger, Hoover, Williams, Carmichael, and
McCallister

       171.   Bayh, Blackburn, Brumback, Heminger, Hoover, Williams, Carmichael, and

McCallister



       Thus, they knew or should have known that the Company’s incentive compensation plan

set unreasonable goals that encouraged unethical business practices such as unauthorized account

opening.

Defendants Bayh, Benitez, Heminger, Hoover, and Mallesch

       172.   Bayh, Benitez, Heminger, Hoover, and Mallesch serve or served as members of the

Risk and Compliance Committee. As such, they are responsible for reviewing reports regarding



                                              55
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 57 of 69 PageID #:313




fraud and manage legal and regulatory compliance risk. As alleged herein, not only were these

defendants aware of the Wells Fargo scandal, but



Thus, they knew or should have known that the Company’s incentive compensation plan set

unreasonable goals that encouraged unethical business practices such as unauthorized account

opening.

Defendants Akins, Bayh, Benitez, Blackburn, Heminger and Williams

       173.    Akins, Bayh, Benitez, Blackburn, Heminger and Williams served as members of

the Nominating and Corporate Governance Committee at all relevant times. As such, they are

responsible for annually reviewing Fifth Third’s corporate governance policies to ensure that they

are appropriate for the Company and comply with applicable laws. As alleged herein,




                            Thus, they knew or should have known of the unethical business

practices, including unauthorized account opening.

       B.      Demand is Excused as to Count II

       174.    At all relevant times, Carmichael was the Company’s CEO, and therefore was not

independent under NASDAQ listing rules. As alleged herein, Carmichael sold nearly $6 million

in Fifth Third stock while in possession of material non-public information regarding the

Company’s sales practices—$1.2 million worth of the sales were executed days after the Company

received the first CID from the CFPB. As a result, Carmichael would be interested in a demand

regarding his own wrongdoing, and demand is futile as to him.

       175.    As alleged herein, Brumback was the Chair of the Audit Committee, and Hoover

was the Chair of the Risk and Compliance Committee. As such, they would have known of the


                                               56
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 58 of 69 PageID #:314




Company’s unethical sales practices, as well as the CFPB’s investigation into the same based on

Fifth Third’s receipt of the CID. As a result, Brumback and Hoover would be interested in a

demand regarding their own wrongdoing, and demand is futile as to them.

       176.    Additionally, demand is excused as to Akins, Bayh, Benitez, Blackburn, Heminger,

Mallesch, McCallister, and Williams. The material negative non-public information known to

Carmichael, Brumback, and Hoover is the same information as was to known Akins, Bayh,

Benitez, Blackburn, Heminger, Mallesch, McCallister, and Williams when they signed and issued

the 2015, 2016, 2017, and 2018 10-Ks. Finding that Carmichael, Brumback, and Hoover traded

on such information would be admitting that these defendants knew that Fifth Third’s incentive

compensation program improperly encouraged employees to engage in gaming, that these

defendants breached their fiduciary duties by failing to prevent such unethical practices, and that

the foregoing information had been concealed. As a result, demand is excused in connection with

the insider selling claim alleged herein.

       C.      Demand is Excused as to Count III

       177.    Akins, Bayh, Benitez, Blackburn, Brumback, Carmichael, Heminger, Hoover,

Mallesch, McCallister, and Williams could not disinterestedly consider a demand in connection

with the misleading proxy statement issued in March 2019. These eleven directors issued the

proxy statement knowing that representations made it the Company’s SEC filings and other

disclosures were misleading with respect to sales practices, and they did not disclose the same

prior to the issuance of the proxy statement or the shareholder vote in April 2019. Had these eleven

directors truthfully and completely revealed the misleading nature of the Company’s public

statements, Akins, Bayh, Benitez, Blackburn, Brumback, Burris, Carmichael, Heminger, Hoover,

Mallesch, McCallister, and Williams would not have been reelected as directors, and the 2019

Incentive Compensation Plan would not have been approved. As a result, Akins, Bayh, Benitez,


                                                57
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 59 of 69 PageID #:315




Blackburn, Brumback, Carmichael, Heminger, Hoover, Mallesch, McCallister, and Williams

would be interested in a demand regarding the misleading proxy statement, and demand is excused

as to them on that basis as well.

       D.      Demand is Excused as to Count IV

       178.    Demand is excused for the reasons set forth in Sections VII.A and B., supra.

                                              COUNT I

               Against the Individual Defendants for Breach of Fiduciary Duty

       179.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       180.    The Individual Defendants each owes and owed to the Company the duty to

exercise candor, good faith, and loyalty in the management and administration of Fifth Third’s

business and affairs, particularly with respect to issues as fundamental as public disclosures.

       181.    The Individual Defendants’ conduct set forth herein was due to their deliberate

attempt to harm the Company or reckless disregard for its interests, and constituted breach of the

fiduciary duties they owed to the Company. The Individual Defendants deliberately attempted to

harm the Company or recklessly disregarded for its interests thereby breaching fiduciary duties to

protect the rights and interests of Fifth Third.

       182.    In breach of their fiduciary duties owed to Fifth Third, the Individual Defendants

willfully participated in and caused the Company to expend unnecessarily its corporate funds,

rendering them personally liable to the Company for breaching their fiduciary duties.

       183.    In particular, the Individual Defendants knowingly or recklessly made untrue

statements and/or permitted the Company’s public filings, disclosures, and statements to

misleadingly report revenue and the Company’s overall prospects.




                                                   58
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 60 of 69 PageID #:316




       184.    As a direct and proximate result of the breaches of their fiduciary obligations by

the Individual Defendants, Fifth Third has sustained and continues to sustain significant damages.

Including direct monetary damages, exposure to liability from securities litigation and a loss of

goodwill in the capital markets. As a result of the misconduct alleged herein, defendants are liable

to the Company.

                                            COUNT II

                  Against Carmichael, Brumback, and Hoover for Breach of
                           Fiduciary Duty Through Insider Selling

       185.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       186.    As alleged above, Carmichael, Brumback, and Hoover are fiduciaries of Fifth

Third, possessed material, non-public information of Fifth Third, and used that information

improperly to profit from sales of Fifth Third stock. When Carmichael, Brumback, and Hoover

directed the stock sales set forth above, they were motivated to do so, in whole or in part, by the

substance of the material, non-public information they possessed, and they acted with scienter.

       187.    When Carmichael, Brumback, and Hoover sold their Fifth Third stock, they knew

that the investing public was unaware of the negative material information that they possessed.

They also knew that if the information were disclosed, the market price of Fifth Third stock would

be significantly lower. Carmichael, Brumback, and Hoover timed their stock sales to take

advantage of the investing public’s ignorance of the concealed material facts and obtain a higher

price for the stock they sold. They thereby benefitted by misappropriating Fifth Third’s non-public

information.

       188.    Plaintiff has no adequate remedy at law.




                                                59
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 61 of 69 PageID #:317




                                           COUNT III

 Against Defendants Akins, Bayh, Benitez, Blackburn, Brumback, Carmichael, Heminger,
         Hoover, Mallesch, McCallister, and Williams for Violations of Section 14
                         of the Securities Exchange Act of 1934

       189.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       190.    Rule 14a-9, promulgated pursuant to §14(a) of the Securities Exchange Act of

1934, provides that no proxy statement shall contain “any statement which, at the time and in light

of the circumstances under which it is made, is false or misleading with respect to any material

fact, or which omits to state any material fact necessary in order to make the statements therein

not false or misleading.” 17 C.F.R. §240.14a-9. Specifically, the Company’s proxy statement

filed on March 6, 2019 violated §14(a) and Rule 14a-9 because: (i) it misrepresented the Board’s

activities with respect to risk management while soliciting votes to reelect and compensate

directors who were breaching their fiduciary duties; and (ii) it failed to disclose that each of the

non-employee directors were interested in their own grants of discretionary compensation.

       191.    In the exercise of reasonable care, defendants should have known that the

statements contained in the proxy statement were materially false and misleading.

       192.    The misrepresentations and omissions in the proxy statement were material to

Company shareholders in voting on the proxy statement. The 2019 proxy statement solicited

shareholder votes for: (i) director nominees; (ii) ratification of the appointment of the Company’s

independent auditor; (iii) executive compensation; (iv) frequency of future votes on executive

compensation; (v) approval of the 2019 Incentive Compensation Plan; and (vi) amendment of the

Articles of Incorporation to authorize a class of preferred stock. The proxy statement was an

essential link in the accomplishment of the continuation of defendants’ continued violation of their

fiduciary duties.


                                                60
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 62 of 69 PageID #:318




       193.    The Company was damaged as a result of the defendants’ material

misrepresentations and omissions in the proxy statement.

                                           COUNT VI

                  Against the Individual Defendants for Unjust Enrichment

       194.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       195.    By their wrongful acts and omissions, the Individual Defendants unjustly enriched

at the expense of and to the detriment of Fifth Third. The Individual Defendants were unjustly

enriched as a result of the executive compensation and director remuneration they received while

breaching fiduciary duties owed to Fifth Third. Defendants Carmichael, Brumback, and Hoover

were also unjustly enriched as a result of their profits from sales of the Company’s stock while in

possession of material non-public information.

       196.    Plaintiff, as a stockholder and representative of Fifth Third, seeks restitution from

the Individual Defendants and seeks an order of this Court disgorging all profits, benefits, and

other compensation obtained by them from their wrongful conduct and fiduciary breaches.

       197.    Plaintiff, on behalf of Fifth Third, has no adequate remedy at law.

                                           COUNT V

 Derivative Claim for Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5
     Promulgated Thereunder Against Defendants Carmichael, Akins, Bayh, Benitez,
   Blackburn, Brumback, Daniels, Harvey, Heminger, Hoover, Mallesch, McCallister,
                                   Williams, and Burris

       198.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       199.    This Count is asserted on behalf of the Company against Defendants Carmichael,

Akins, Bayh, Benitez, Blackburn, Brumback, Daniels, Harvey, Heminger, Hoover, Mallesch,



                                                 61
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 63 of 69 PageID #:319




McCallister, Williams, and Burris for violations of Section 10(b) of the Exchange Act, 15 U.S.C.

§ 78j(b) and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5.

        200.       At all relevant times, in connection with Fifth Third’s repurchases of its shares,

Defendants Carmichael, Akins, Bayh, Benitez, Blackburn, Brumback, Daniels, Harvey, Heminger,

Hoover, Mallesch, McCallister, Williams, and Burris made, disseminated, or approved false or

misleading statements about the Company specified herein, which they knew or deliberately

disregarded were false or misleading and were intended to deceive, manipulate, or defraud. Those

false or misleading statements and Defendants Carmichael, Akins, Bayh, Benitez, Blackburn,

Brumback, Daniels, Harvey, Heminger, Hoover, Mallesch, McCallister, Williams, and Burris’s

course of conduct were designed to artificially inflate the price of the Company’s common stock.

        201.       At the same time that the price of the Company’s common stock was inflated due

to the false and misleading statements, defendants Carmichael, Akins, Bayh, Benitez, Blackburn,

Brumback, Daniels, Harvey, Heminger, Hoover, Mallesch, McCallister, Williams, and Burris

caused the Company to repurchase millions of shares of its own stock at prices that were artificially

inflated due to their false or misleading statements. Defendants Carmichael, Akins, Bayh, Benitez,

Blackburn, Brumback, Daniels, Harvey, Heminger, Hoover, Mallesch, McCallister, Williams, and

Burris engaged in a scheme to defraud the Company by causing it to repurchase its shares at

inflated prices.

        202.       Defendants Carmichael, Akins, Bayh, Benitez, Blackburn, Brumback, Daniels,

Harvey, Heminger, Hoover, Mallesch, McCallister, Williams, and Burris violated Section 10(b)

of the Exchange Act and Rule 10b-5 in that they (a) employed devices, schemes, and artifices to

defraud; (b) made untrue statements of material facts or omitted to state material facts necessary

in order to make the statements made, in light of the circumstances under which they were made,




                                                   62
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 64 of 69 PageID #:320




not misleading; and/or (c) engaged in acts, practices, and a course of business that operated as a

fraud or deceit upon the Company in connection with the Company’s purchases of Fifth Third

common stock at all relevant times.

       203.    Defendants Carmichael, Akins, Bayh, Benitez, Blackburn, Brumback, Daniels,

Harvey, Heminger, Hoover, Mallesch, McCallister, Williams, and Burris, directly and indirectly,

by the use of means or instrumentalities of interstate commerce and/or of the U.S. mails, engaged

and participated in a continuous course of conduct that operated as a fraud and deceit upon the

Company; made or disseminated various false and/or misleading statements of material facts and

omitted to state material facts necessary in order to make the statements made or disseminated, in

light of the circumstances under which they were made or disseminated, not misleading; made or

disseminated the above statements intentionally or with a deliberately reckless disregard for the

truth; and employed devices and artifices to defraud in connection with the Company’s purchase

of Fifth Third common stock, which were intended to, and did deceive the Company regarding its

performance and the effectiveness of its internal controls.

       204.    Defendants Carmichael, Akins, Bayh, Benitez, Blackburn, Brumback, Daniels,

Harvey, Heminger, Hoover, Mallesch, McCallister, Williams, and Burris were directors and senior

management and of the Company, and were therefore directly responsible for, and are liable for,

all materially false or misleading statements made at all relevant times, as alleged above.

       205.    As described above, Defendants Carmichael, Akins, Bayh, Benitez, Blackburn,

Brumback, Daniels, Harvey, Heminger, Hoover, Mallesch, McCallister, Williams, and Burris

acted with scienter at all relevant times, in that he acted either with intent to deceive, manipulate,

or defraud, or with severe recklessness. The misstatements and omissions of material facts set

forth herein were either known to Defendants Carmichael, Akins, Bayh, Benitez, Blackburn,




                                                 63
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 65 of 69 PageID #:321




Brumback, Daniels, Harvey, Heminger, Hoover, Mallesch, McCallister, Williams, and Burris or

were so that they should have been aware of them.

       206.    As a result of Defendants Carmichael, Akins, Bayh, Benitez, Blackburn,

Brumback, Daniels, Harvey, Heminger, Hoover, Mallesch, McCallister, Williams, and Burris’s

misconduct, Fifth Third has suffered damages in that it paid artificially inflated prices Fifth Third

common stock as part of the repurchase program and suffered losses when the true facts became

known. The Company would not have purchased Fifth Third common stock at the prices it paid,

or at all, but for the artificial inflation in the Company’s stock price caused by the false or

misleading statements made by Defendants Carmichael, Akins, Bayh, Benitez, Blackburn,

Brumback, Daniels, Harvey, Heminger, Hoover, Mallesch, McCallister, Williams, and Burris.

       207.    As a direct and proximate result of Defendants Carmichael, Akins, Bayh, Benitez,

Blackburn, Brumback, Daniels, Harvey, Heminger, Hoover, Mallesch, McCallister, Williams, and

Burris’s wrongful conduct, the Company suffered damages in connection with its repurchases of

Fifth Third common stock during the relevant period. By reason of such conduct, Defendants

Carmichael, Akins, Bayh, Benitez, Blackburn, Brumback, Daniels, Harvey, Heminger, Hoover,

Mallesch, McCallister, Williams, and Burris are liable to the Company pursuant to Section 10(b)

of the Exchange Act and SEC Rule 10b-5.

       208.    Plaintiff brought this claim within two years of its discovery of the facts constituting

the violation and within five years of the violation.

                                            COUNT VI

                       Against Carmichael and Tuzun for Contribution
                 for Violations of Sections 10(b) and 21D of the Exchange Act

       209.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.



                                                 64
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 66 of 69 PageID #:322




        210.    Defendants Carmichael and Tuzun are named as defendants in related securities

class actions. The conduct of these Defendants, as described herein, has exposed the Company to

significant liability under various federal and state securities laws by their disloyal acts.

        211.    Fifth Third is named as a defendant in related securities class actions that allege

and assert claims arising under §10(b) of the Exchange Act. The Company is alleged to be liable

to private persons, entities and/or classes by virtue of many of the same facts alleged herein. If

Fifth Third is found liable for violating the federal securities laws, the Company’s liability will

arise in whole or in part from the intentional, knowing, or reckless acts or omissions of all or some

of the Defendants as alleged herein, who have caused the Company to suffer substantial harm

through their disloyal acts. The Company is entitled to contribution and indemnification from

these Defendants in connection with all claims that have been, are, or may be asserted against the

Company by virtue of their wrongdoing.

        212.    As officers, directors and otherwise, defendants Carmichael and Tuzun had the

power or ability to, and did, control or influence, either directly or indirectly, Fifth Third’s general

affairs, including the content of its public statements, and had the power or ability to directly or

indirectly control or influence the specific corporate statements and conduct that violated §10(b)

of the Exchange Act and SEC Rule 10b-5.

        213.    Defendants Carmichael and Tuzun are liable under §21D of the Exchange Act,

which governs the application of any private right of action for contribution asserted pursuant to

the Exchange Act.

        214.    Defendants Carmichael and Tuzun have damaged the Company and are liable to

the Company for contribution.

        215.    No adequate remedy at law exists for Plaintiff by and on behalf of the Company.




                                                  65
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 67 of 69 PageID #:323




                                     PRAYER FOR RELIEF

         WHEREFORE, plaintiff, on behalf of Fifth Third, demands judgment as follows:

         A.     Declaring that plaintiff may maintain this action on behalf of Fifth Third and that

plaintiff is an adequate representative of the Company;

         B.     Against all of the defendants and in favor of the Company for the amount of

damages sustained by the Company as a result of the defendants’ breaches of fiduciary duties,

waste of corporate assets, and unjust enrichment;

         C.     Declaring that Defendants have breached and/or aided and abetted the breach of

their fiduciary duties to Fifth Third;

         D.     Directing Fifth Third to take all necessary actions to reform and improve its

corporate governance and internal procedures to comply with applicable laws and to protect Fifth

Third and its stockholders from a repeat of the damaging events described herein, including, but

not limited to, putting forward for stockholder vote, resolutions for amendments to the Company’s

Bylaws or Articles of Incorporation and taking such other action as may be necessary to place

before stockholders for a vote of the following corporate governance policies:

                1.     a proposal to strengthen the Company’s controls over consumer sales

practices and financial reporting;

                2.     a proposal to strengthen the Board’s supervision of operations and develop

and implement procedures for greater stockholder input into the policies and guidelines of the

Board;

                3.     a proposal to strengthen Fifth Third’s oversight of its disclosure procedures;

                4.     a provision to control insider transactions; and

                5.     a provision to permit the stockholders of Fifth Third to nominate at least

five candidates for election to the Board;


                                                 66
   Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 68 of 69 PageID #:324




       E.      Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

state statutory provisions sued hereunder, including attaching, impounding, imposing a

constructive trust on, or otherwise restricting the proceeds of defendants’ trading activities or their

other assets so as to assure that plaintiff on behalf of Fifth Third has an effective remedy;

       F.      Awarding to Fifth Third restitution from defendants, and each of them, and ordering

disgorgement of all profits, benefits, and other compensation obtained by the defendants;

       G.      Awarding to plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

       H.      Granting such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38(b), plaintiff demands a trial by jury.

Dated: November 3, 2020                        By:
                                               Andrew Kimble
                                               Biller & Kimble, LLC
                                               8044 Montgomery Road, Suite 515
                                               Cincinnati, Ohio 45236
                                               Telephone: (513) 715-8711
                                               E-mail: akimble@billerkimble.com

                                               GLANCY PRONGAY & MURRAY LLP
                                               Matthew M. Houston
                                               Benjamin I. Sachs-Michaels
                                               712 Fifth Avenue
                                               New York, New York 10019
                                               Telephone: (212) 935-7400
                                               E-mail: bsachsmichaels@glancylaw.com

                                                               -and-

                                               Robert V. Prongay
                                               Pavithra Rajesh
                                               1925 Century Park East, Suite 2100
                                               Los Angeles, California 90067
                                               Telephone: (310) 201-9150
                                               E-mail: rprongay@glancylaw.com



                                                  67
Case: 1:21-cv-01631 Document #: 10 Filed: 12/16/20 Page 69 of 69 PageID #:325




                                   LAW OFFICE OF ALFRED G. YATES, JR. PC
                                   Alfred G. Yates, Jr.
                                   300 Mt. Lebanon Blvd, Suite 206-B
                                   Pittsburgh, PA 15219
                                   Tel: (412) 391-5164

                                   Counsel for Plaintiff Robert L. Reese




                                     68
